 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-070RAJ
10                                                )
                     Plaintiff,                   )
11                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO CONTINUE PRETRIAL
12                                                )   MOTIONS DEADLINE
     KURTIS HOLBROOK,                             )
13                                                )
                     Defendant.                   )
14                                                )
15          THIS MATTER having come before the Court on defendant’s unopposed

16   motion for a continuance of the pretrial motions deadline, and the Court having
     considered the facts set forth in the motion, GRANTS the motion (Dkt. #19).
17
     All pretrial motions, including motions in limine, shall be filed no later than
18
     September 19, 2019.
19
           IT IS SO ORDERED.
20
           DATED this 10th day of September, 2019.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge

25
26

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE PRETRIAL                                  1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                               Seattle, Washington 98101
       (Kurtis Holbrook; CR19-070RAJ) - 1                                        (206) 553-1100
